DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated March 2, 2022 was submitted on July 1, 2022.  Claims 1, 8 and 12 were amended.  Claim 15 was added.  Claim 4 was canceled.  Claims 13 and 5-15 are currently pending.  Claims 8-11 have been withdrawn from consideration.
The amendments to the title and the cancelation of claim 4 have overcome the objections to the specification (¶¶ 4-6 of the Office Action) and the rejection of claim 4 under 35 U.S.C. §112(b) (¶¶ 8-9 of the Office Action).  These objections and rejections have therefore been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 each recite that a differential density of the foamed gypsum slurry across the width of the core is equal to or less than 2 grams.  It is unclear how the “differential density” across the width of the board is determined.  In particular, the units of density are weight per unit volume whereas the claim provides a weight differential (i.e., 2 grams).  Presumably, the weight is determined for a specific volume of sample across the width of the core.  However, the claim does not recite the volume sample size.  Therefore, it is unclear what density variation is encompassed by the claim.  For purposes of examination, claim 1 is being construed as reciting that the foamed gypsum slurry has a uniform density across the width of the core.
Claims 2, 3 and 5-7 depend either directly or indirectly from claim 1 and claims 13-15 depend from claim 12.  These dependent claims are therefore also indefinite for the reasons set forth above with respect to claims 1 and 12. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-3, 5-7 and 12-14 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Lee at al. (U.S. Patent Application Publication No. 2011/0054053 A1).
Regarding claim 1, Lee discloses a gypsum board (Title, Abstract of Lee, gypsum panel) comprising a gypsum core covered by a sheet ([0121] of Lee, finished panel includes facing materials sandwiching gypsum core), the gypsum core made with a foamed gypsum slurry and including a plurality of voids (FIGS. 1-3 of Lee, gypsum core includes a plurality of voids), wherein the plurality of voids are distributed throughout the gypsum core across a length, a width and a thickness of the gypsum core (FIGS. 1-3 of Lee, foam includes voids distributed in core; [0044] of Lee, dispersant used to provide slurry uniformity; uniform slurry would have voids distributed throughout the length, width and thickness of the core).
Lee does not specifically disclose that a “differential density” of the foamed gypsum slurry across the width of the core is equal to or less than 2 grams (i.e., that the foamed slurry has a uniform density across the width) (See construction of claim 1 in rejection under 35 U.S.C. § 112(b) above).  Lee, however, discloses using dispersants that promote slurry uniformity ([0044] of Lee).   Depositing a uniform slurry as disclosed by Lee would necessarily result in a foamed slurry having a uniform density across the width of the core.  The examiner notes that “uniform density” is not defined in the claim and therefore encompasses foamed gypsum slurries having any degree of uniformity across the width of the core.
Regarding claim 2, Lee discloses that foam in the foamed gypsum slurry has coalesced before the foamed gypsum slurry forms the core of the gypsum board ([0021] of Lee, foaming agent selected top produce a foam that is actively coalescing while hydration taking place).
Regarding claim 3, Lee discloses that the plurality of voids include different size voids (FIGS. 1-3 of Lee, core includes a plurality of different sized voids; [0022] of Lee, gypsum core includes distribution of large and small voids) and wherein larger voids of the different size voids are distributed throughout the gypsum core across a length, a width and a thickness of the core ([0022] of Lee, gypsum core includes distribution of large voids; [0044] of Lee, dispersants included in foam promote slurry uniformity; uniform slurry would have larger bubbles dispersed throughout core).
Regarding claim 5, Lee does not specifically disclose that the gypsum core is made with a system including a mixer constructed and arranged to mix slurry and direct the mixed slurry to an exit gate, a foam injector constructed and arranged to inject foam into the mixed slurry to form a slurry mixture, a canister connected to the mixer and constructed and arranged to induce a swirl to the slurry mixture; a first funnel body being connected to the canister and having: a funnel inlet for receiving the slurry mixture from the canister, an angular inner wall, and a funnel outlet, the funnel outlet having a circular cross-section that is smaller than a cross- section of the funnel inlet and centered with respect to the first funnel body, the angular inner wall extending between the funnel inlet and the funnel outlet and being angled relative to a center of the funnel outlet to direct the slurry mixture poured into the funnel inlet from the canister towards the funnel outlet; and an elongated hose having a first end coupled to the funnel outlet of the first funnel body and a second end for depositing the slurry mixture onto a moving conveyor, wherein the funnel outlet of the first funnel body and the elongated hose have a substantially similar inner diameter; the gypsum board obtained by: mixing the slurry at a first flow rate; injecting foam into the mixed slurry to form the slurry mixture; inducing a swirl to the slurry mixture using the canister; receiving the slurry mixture from the canister and in the funnel inlet and directing the slurry mixture along the angular inner wall and towards the funnel outlet; and depositing the slurry mixture via the second end of the elongate hose onto the moving conveyor to form the gypsum board, wherein the slurry mixture is directed from the canister and through the elongated hose before the depositing onto the conveyor.  Claim 5 is therefore directed to a product (i.e., a gypsum board as recited in claim 1) which is defined by the process of making the product (i.e., a process as set forth in claim 5).  As set forth in the MPEP, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113 I).  As set forth above with respect to the rejection of claim 1, the gypsum board of claim 1 is the same as (i.e., anticipated by) the product of Lee.  While the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art (See MPEP § 2113 I), claim 5 does not recite specific process conditions and variables, including the foam composition, foam mixing conditions, the length of the elongated hose, etc. which would imply any specific properties in the resulting foamed slurry.  Moreover, foams could be made having a wide range of properties using the method recited in claim 5.  Accordingly, the gypsum board of claim 5 is anticipated by Lee.
Regarding claim 6, Lee also does not specifically disclose that the system further includes an adapter, wherein the second end of the elongated hose is directly attached to the adapter, the adapter having a substantially circular receiving inlet for receiving the slurry mixture and a deposit outlet for depositing the slurry mixture onto the moving conveyor, and wherein a cross- section of the receiving inlet of the adapter and the elongated hose are smaller than a cross- section of the deposit outlet.  Claim 6 is therefore directed to a product (i.e., a gypsum board as recited in claim 1) and further defines the apparatus used to manufacture the product.  As set forth above with respect to the rejection of claim 1, product of claim 1 is the same as (i.e., anticipated by) the product of Lee.  Accordingly, claim 6 is also anticipated by Lee.
Regarding claim 7, Lee discloses that the sheet is a paper or board ([0131] of Lee, facing materials include paper).
Regarding claim 12, Lee discloses a foamed gypsum board (Title, Abstract of Lee, gypsum panel; FIGS. 1-3, [0027] of Lee, slurry includes foam) comprising a core and voids that are distributed throughout the core across a length, a width and a thickness of the core (FIGS. 1-3 of Lee, foam includes voids distributed through core; [0044] of Lee, dispersant used to provide slurry uniformity; uniform slurry would have voids distributed throughout the length, width and thickness), the core being obtained with a foamed gypsum slurry in which foam has coalesced before forming the board ([0021] of Lee, foaming agent selected top produce a foam that is actively coalescing while hydration taking place).
Lee does not specifically disclose that a “differential density” of the foamed gypsum slurry across the width of the core is equal to or less than 2 grams (i.e., that the foamed slurry has a uniform density across the width) (See construction of claim 12 in the 35 U.S.C. § 112(b) rejection above).  Lee, however, discloses using dispersants that promote slurry uniformity ([0044] of Lee).   Depositing a uniform slurry as disclosed by Lee would necessarily result in a foamed slurry having a uniform density across the width of the core.  The examiner notes that “uniform density” is not defined in the claim and therefore encompasses foamed gypsum slurries having any degree of uniformity across the width of the core.
Regarding claim 13, Lee discloses that the voids comprise different size voids (FIGS. 1-3 of Lee, core includes a plurality of different sized voids; [0022] of Lee, gypsum core includes distribution of large and small voids).
Regarding claim 14, Lee discloses that the core is provided between sheets of paper or board ([0131] of Lee, core provided between sheets of paper or cardboard which is a type of board; claim only requires one of the recited facing materials).
Regarding claim 15, Lee discloses that the core is covered by a sheet ([0131] of Lee, facing material covers deposited slurry).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ueno et al. (U.S. Patent Application Publication No. 2015/0315074 A1, cited in IDS submitted July 15, 2020).
Regarding claim 1, Lee discloses a gypsum board (Title, Abstract of Lee, gypsum panel) comprising a gypsum core covered by a sheet ([0121] of Lee, finished panel includes facing materials sandwiching gypsum core), the gypsum core made with a foamed gypsum slurry and including a plurality of voids (FIGS. 1-3 of Lee, gypsum core includes a plurality of voids), wherein the plurality of voids are distributed throughout the gypsum core across a length, a width and a thickness of the core (FIGS. 1-3 of Lee, foam includes voids distributed in core; [0044] of Lee, dispersant used to provide slurry uniformity; uniform slurry would have voids distributed throughout the length, width and thickness of the core).
Lee does not specifically disclose that a weight variation of the foamed gypsum slurry across the width of the core is equal to or less than 2 grams (i.e., that the foamed slurry has a uniform density across the width) (See construction of claim 1 in rejection under 35 U.S.C. § 112(b) above).  Ueno, however, discloses a foamed gypsum board having a uniform specific gravity across the width of the board (FIG. 14(A), [0100] of Ueno, specific gravity of core substantially constant in widthwise direction).  The gypsum board is made by a process which prevents a swirling motion during deposition of the slurry which, according to Ueno, results in nonuniform specific gravity distribution (FIG. 9, [0026] of Ueno).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the method of Ueno to produce the gypsum board of Lee.  One of skill in the art would have been motivated to do so to reduce the variation in specific gravity (i.e., density) across the width of the gypsum board as taught by Ueno ([0026] of Ueno).
Regarding claim 2, Lee discloses that foam in the foamed gypsum slurry has coalesced before the foamed gypsum slurry forms the core of the gypsum board ([0021] of Lee, foaming agent selected top produce a foam that is actively coalescing while hydration taking place).
Regarding claim 3, Lee discloses that the plurality of voids include different size voids (FIGS. 1-3 of Lee, core includes a plurality of different sized voids; [0022] of Lee, gypsum core includes distribution of large and small voids) and wherein larger voids of the different size voids are distributed throughout the gypsum core across a length, a width and a thickness of the core ([0022] of Lee, gypsum core includes distribution of large voids; [0044] of Lee, dispersants included in foam promote slurry uniformity; uniform slurry would have larger bubbles dispersed throughout core).
Regarding claims 5 and 6, Lee does not specifically disclose that the board is made using a method as recited in these claims.  According to the specification, however, the method recited in claims 5 and 6 results in a more uniform slurry resulting from establishing a substantially laminar flow in the slurry prior to deposition ([0026], [0082] of the specification).  Ueno discloses a method of making a gypsum board using an apparatus which prevents a swirling motion and establishes laminar flow during deposition of the slurry (FIG. 9, [0026] of Ueno).  Ueno discloses that the gypsum board has a uniform specific gravity across the width of the board (FIG. 14(A), [0100] of Ueno, specific gravity of core substantially constant in widthwise direction).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the method of Ueno to produce the gypsum board of Lee.  One of skill in the art would have been motivated to do so to reduce the variation in specific gravity (i.e., density) across the width of the gypsum board as taught by Ueno ([0026] of Ueno).  The resulting foamed gypsum board, being produced using a method which establishes laminar flow during deposition of the slurry, would have the structure implied by the process steps of claims 5 and 6.
Regarding claim 7, Lee discloses that the sheet is a paper or board ([0131] of Lee, facing materials include paper).
Regarding claim 12, Lee discloses a foamed gypsum board (Title, Abstract of Lee, gypsum panel; FIGS. 1-3, [0027] of Lee, slurry includes foam) comprising a core and voids that are distributed throughout the core across a length, a width and a thickness of the core (FIGS. 1-3 of Lee, foam includes voids distributed through core; [0044] of Lee, dispersant used to provide slurry uniformity; uniform slurry would have voids distributed throughout the length, width and thickness), the core being obtained with a foamed gypsum slurry in which foam has coalesced before forming the board ([0021] of Lee, foaming agent selected top produce a foam that is actively coalescing while hydration taking place).
Lee does not specifically disclose that a “differential density” of the foamed gypsum slurry across the width of the core is equal to or less than 2 grams (i.e., that the foamed slurry has a uniform density across the width) (See construction of claim 12 in the 35 U.S.C. § 112(b) rejection above).  Ueno, however, discloses a foamed gypsum board having a uniform specific gravity across the width of the board (FIG. 14(A), [0100] of Ueno, specific gravity of core substantially constant in widthwise direction).  The gypsum board is made by a process which prevents a swirling motion during deposition of the slurry which, according to Ueno, results in nonuniform specific gravity distribution (FIG. 9, [0026] of Ueno).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the method of Ueno to produce the gypsum board of Lee.  One of skill in the art would have been motivated to do so to reduce the variation in specific gravity (i.e., density) across the width of the gypsum board as taught by Ueno ([0026] of Ueno).
Regarding claim 13, Lee discloses that the voids comprise different size voids (FIGS. 1-3 of Lee, core includes a plurality of different sized voids; [0022] of Lee, gypsum core includes distribution of large and small voids).
Regarding claim 14, Lee discloses that the core is provided between sheets of paper or board ([0131] of Lee, core provided between sheets of paper or cardboard which is a type of board; claim only requires one of the recited facing materials).
Regarding claim 15, Lee discloses that the core is covered by a sheet ([0131] of Lee, facing material covers deposited slurry).
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Lee and Ueno fail to suggest the differential density of the foamed gypsum slurry recited in claims 1 and 12 since the density measurements in Ueno are made after the core is dried and formed and are not measurements of the density of the slurry (pg. 10, 1st full ¶ of the amendment).  The applicant also refers to the Declaration of Roger Jones as asserting that Ueno does not disclose or suggest measurements of the density of the slurry (pg. 10, 1st full ¶ of the amendment).  Ueno, however, discloses that the specific gravity of the as deposited slurry is uniform ([0026], [0058] of Ueno).  Ueno also discloses that density variations result from swirling motion of the slurry during deposition of the slurry onto the facing ([0026] of Ueno).  One of skill in the art would therefore have understood that reducing variations in the density of the as deposited slurry would result in a reduction in density variations of the gypsum board core.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746